OPINION OF THE COURT
Memorandum.
Order dated June 23, 1982 affirmed, without costs. Appeal from order dated July 7, 1982 dismissed as moot. Order dated February 15, 1983 reversed, without costs, and motion granted.
*27We find that the action of the court on the first order appealed from to be proper in that the notice to appear was not proper or relevant to these actions and was more appropriate for supplementary proceedings. Since the money, which is the subject of the restraining order, has been removed from the account in question, no issue exists for this court to determine. Finally, the court below should have granted the motion to consolidate the actions in that there are common issues of law and fact involved.
Buschmann, J. P., Jones and Kunzeman, JJ., concur.